DUNN, Justice,
dissenting.
The question presented is whether or not there is any evidence that the myelogram probably caused the lower back injury of the appellee.
The medical expert testified that he first saw the appellee in March 1985, at which time the myelogram was done to determine the extent of the injury. During the mye-logram, he noticed that appellee had what appeared to be a large area of abnormality in the lower back area, a bulging disc that seemed to have an appearance of compressing the nerves coming out of the legs. There was also a narrowing of the spinal canal. He testified that this type of condition would cause pain in the lower back and both legs during a myelogram and was a sign that this condition existed.
When asked in all probability if the mye-logram was the producing cause of the lower back injury, the doctor testified that it was possible that a number of things could have caused the condition, among which could have been the myelogram, and listed other causes. When asked if he believed that the onset of appellee’s lower back was from the myelogram, the doctor replied, “No, the myelogram didn’t make those conditions.”
Surgery on appellee’s neck was performed on April 16, 1985. The doctor saw him again approximately two months later, and he was complaining about pain in his lower back and legs.
The appellee testified that the myelo-gram, performed in March 1985, went well, but that at the end of the test, he felt what seemed to him to be an electrical shock through his lower back and legs. This is consistent with expert testimony that the *810myelogram would cause pain in lower back and both legs. He said that his cervical problem improved but his hip “hurt like hell,” and that he could get around pretty good but his hip took the longest to heal. Not long after the neck surgery, performed in April 1985, he began to have numbness in his lower back and pain down his right leg. This was approximately three months after the myelogram.
There is no expert testimony of causal connection between the lower back injury and the myelogram, other than it being one of other possibilities listed by the expert.
In absence of factual circumstances of probability causally connecting the myelo-gram with the back injury, we are left with only speculation about which of the possibilities listed caused the injury. As stated in Parker, and quoting the majority, “A medically “possible” cause only becomes medically “probable” when, in the absence of other reasonable causal explanations, it becomes more likely than not that the injury was the result of its action.” Parker v. Employers Mut. Liab. Ins. Co., 440 S.W.2d 43, 47 (Tex.1969) (emphasis added). In this case, the doctor did not focus on one possibility as in Parker but listed other possibilities as well.
Further, there is not enough evidence to support an inference of fact that the myelo-gram was a concurring, contributing, or producing cause of the appellee’s lower back problems. The jury would have to speculate about the witnesses’ testimony of pain during the myelogram and whether the pain felt was a normal happening, as testified by the doctor. The bare circumstance of suffering pain, which the doctor testified could occur during a myelogram, does not show a causal connection to the back injury. As the doctor testified, the radiation of pain in both legs and the back during a myelogram is evidence of the narrowing condition of the spine, and is one of the things that confirms a previous lower back injury.
As stated in Insurance Co. of N. America v. Kneten, 440 S.W.2d 52 (Tex.1969), “The question for us is whether the testimony of the doctor is so adverse to the existence of probable cause as to overcome the weight of circumstantial evidence.” The doctor testified about the possibility of a number of things that could have caused the attack. He did not focus on any one as being a stronger possibility than another. In fact, he testified that the myelogram did not cause the lower back problem. The Kneten court seemed to find comfort in the fact that the doctor did not negate the possibility that the injury caused the plaintiff’s heart attack. Even if it is not the burden of the appellant, the doctor in this case did negate the possibility that the my-elogram was the “on set” of the appellee’s lower back injury. Further, the doctor in Kneten talked of only one possibility and did not mention other possibilities as did the expert in this case.
I would sustain appellant’s points of error.